Affirmed and Memorandum Opinion filed September 9,
2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00829-CR
NO. 14-09-00830-CR
____________
 
BLAKE JOSEPH SMITH, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 337th District Court
Harris County, Texas
Trial Court Cause Nos. 1199071 &
1199376
 

 
MEMORANDUM
OPINION
Appellant plead guilty, without an agreement on punishment,
to two charges of aggravated robbery.  After a pre-sentence investigation, on
September 16, 2009, the trial court sentenced appellant in each case to
confinement for forty years in the Institutional Division of the Texas
Department of Criminal Justice and entered a deadly weapon finding in each case.
 Appellant filed a timely motion for new trial, which was denied after a
hearing on November 23, 2009.  Appellant filed a timely notice of appeal in
each case.
Appellant=s appointed counsel filed a brief in which she concludes these
appeals are wholly frivolous and without merit.  The brief meets the
requirement of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967),
by presenting a professional evaluation of the record and demonstrating why
there are no arguable grounds to be advanced.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel’s brief was delivered to appellant.  Appellant
was advised of the right to examine the appellate record and file a pro se
response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim.
App.1991).  On August 23, 2010, appellant filed a pro se response to counsel’s
brief.
We have carefully reviewed the records, counsel=s brief, and appellant’s response,
and we agree that these appeals are wholly frivolous and without merit.  Further,
we find no reversible error in the record.  We are not to address the merits of
each claim raised in an Anders brief or a pro se response when we have
determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).
Accordingly, the judgments of the trial court are affirmed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justice Yates and Sullivan. 
Do Not Publish — Tex. R. App. P. 47.2(b).